Exhibit 1 JOINT FILING AGREEMENT This will confirm the agreement by and among all the undersigned that the Schedule 13D filed on or about this date and any amendments thereto with respect to beneficial ownership by the undersigned of shares of Class A Common Stock, par value $0.01 per share, of LIN TV Corp. is being filed on behalf of each of the undersigned in accordance with Rule 13d-1(k)(1) under the Securities Exchange Act of 1934. This agreement may be executed in counterparts, each of which shall be deemed an original, but all of which together shall constitute one and the same instrument. September 28, 2012 HICKS, MUSE, TATE & FURST EQUITY FUND III, L.P. By: HM3/GP Partners, L.P., its general partner By: Hicks, Muse GP Partners III, L.P., its general partner By: Hicks Muse Fund III Incorporated, its general partner By: /s/ David W. Knickel David W. Knickel Vice President, Chief Financial Officerand Secretary HM3/GP PARTNERS, L.P. By: Hicks, Muse GP Partners III, L.P., its general partner By: Hicks Muse Fund III Incorporated, its general partner By: /s/ David W. Knickel David W. Knickel Vice President, Chief Financial Officerand Secretary HICKS MUSE GP PARTNERS III, L.P. By: Hicks Muse Fund III Incorporated, its general partner By: /s/ David W. Knickel David W. Knickel Vice President, Chief Financial Officerand Secretary HICKS MUSE FUND III INCORPORATED By: /s/ David W. Knickel David W. Knickel Vice President, Chief Financial Officerand Secretary HM3 COINVESTORS, L.P. By: Hicks Muse GP Partners III, L.P., its general partner By: Hicks Muse Fund III Incorporated, its general partner By: /s/ David W. Knickel David W. Knickel Vice President, Chief Financial Officerand Secretary HICKS, MUSE & CO. PARTNERS, L.P. By: HM Partners Inc., its general partner By: /s/ David W. Knickel David W. Knickel Vice President, Chief Financial Officerand Secretary HM PARTNERS INC By: /s/ David W. Knickel David W. Knickel Vice President, Chief Financial Officerand Secretary HICKS, MUSE FUND IV, LLC By: /s/ David W. Knickel David W. Knickel Vice President, Chief Financial Officerand Secretary 2 HICKS, MUSE GP PARTNERS IV, L.P. By: Hicks, Muse Fund IV, LLC, its general partner By: /s/ David W. Knickel David W. Knickel Vice President, Chief Financial Officerand Secretary HM4-EQ COINVESTORS, L.P. By: Hicks, Muse GP Partners IV, L.P., its general partner By: Hicks, Muse Fund IV, LLC, its general partner By: /s/ David W. Knickel David W. Knickel Vice President, Chief Financial Officerand Secretary HM 4-P COINVESTORS, L.P. By: Hicks, Muse GP Partners IV, L.P., its general partner By: Hicks, Muse Fund IV, LLC, its general partner By: /s/ David W. Knickel David W. Knickel Vice President, Chief Financial Officerand Secretary 3 HM 4-EN COINVESTORS, L.P. By: Hicks, Muse GP Partners IV, L.P., its general partner By: Hicks, Muse Fund IV, LLC, its general partner By: /s/ David W. Knickel David W. Knickel Vice President, Chief Financial Officerand Secretary HICKS, MUSE LATIN AMERICA FUND I INCORPORATED By: /s/ David W. Knickel David W. Knickel Vice President, Chief Financial Officerand Secretary HICKS, MUSE GP PARTNERS L.A., L.P. By: Hicks, Muse Latin America Fund I Incorporated, its general partner By: /s/ David W. Knickel David W. Knickel Vice President, Chief Financial Officerand Secretary HM 1-FOF COINVESTORS, L.P. By: Hicks, Muse GP Partners L.A., L.P., its general partner By: Hicks, Muse Latin America Fund I Incorporated, its general partner By: /s/ David W. Knickel David W. Knickel Vice President, Chief Financial Officerand Secretary 4 HM4 PARTNERS, L.P. By: Hicks, Muse GP Partners L.A., L.P., its general partner By: Hicks, Muse Latin America Fund I Incorporated, its general partner By: /s/ David W. Knickel David W. Knickel Vice President, Chief Financial Officerand Secretary HICKS, MUSE, TATE & FURST EQUITY FUND IV, L.P. By: HM4 Partners, L.P., its general partner By: Hicks, Muse GP Partners L.A., L.P., its general partner By: Hicks, Muse Latin America Fund I Incorporated, its general partner By: /s/ David W. Knickel David W. Knickel Vice President, Chief Financial Officerand Secretary HICKS, MUSE, TATE & FURST PRIVATE EQUITY FUND IV, L.P. By: HM4 Partners, L.P., its general partner By: Hicks, Muse GP Partners L.A., L.P., its general partner By: Hicks, Muse Latin America Fund I Incorporated, its general partner By: /s/ David W. Knickel David W. Knickel Vice President, Chief Financial Officerand Secretary 5 /s/ John R. Muse John R. Muse /s/ Andrew S. Rosen Andrew S. Rosen 6
